Citation Nr: 1746492	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-19 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a higher rating or an additional, separate compensable rating for status post left knee tendon repair with degenerative arthritis and tendonitis (previously adjudicated as entitlement to an initial rating in excess of 10 percent for residuals, status post left knee tendon repair with residual scar and which now is currently encompassed in the Veteran's single, 40 percent rating for a left quadriceps muscle injury under Diagnostic Code 5024-5314). 

2.  Entitlement to an initial compensable rating for a left knee scar (previously adjudicated as entitlement to an initial rating in excess of 10 percent for residuals, status post left knee tendon repair with residual scar).

3.  Entitlement to an initial compensable rating for status post parathyroid gland removal with residual scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to August 2008.  This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's appeals has since transferred to the Pittsburg, Pennsylvania, RO.

The RO, via the August 2009 rating decision on appeal, awarded, in pertinent part, service connection for status post left knee tendon repair with residual scar and for status post parathyroid gland removal with residual scar.  Both disabilities were noncompensably rated.  In a May 2011 rating decision, the RO assigned an initial disability rating of 10 percent for residuals, status post left knee tendon repair with residual scar.  Both the left knee and the parathyroid gland ratings were remanded by the Board in June 2016.  Also on appeal at that time and remanded were the issues of entitlement to service connection for a left quadriceps muscle injury, and entitlement to a total disability rating based upon individual unemployability (TDIU).  The Board also awarded a 10 percent rating for status post lymph node removal with residual scar, denied increased initial ratings for hypertension and sinusitis, and denied the matter of whether a 10 percent rating based upon multiple noncompensable service-connected disabilities is warranted.  These issues are no longer within the Board's jurisdiction.

Following the development of the record pursuant to the Board's remand directives, the RO issued a rating decision in May 2017 and awarded a 40 percent rating for left quadriceps muscle injury with residuals, status post left knee tendon repair with degenerative arthritis and tendonitis, dating back to the initial award of service connection.  Thus, the service connection issue for the knee muscle injury is no longer before the Board.  This rating decision listed the residual surgical scar of the left knee separately and noted the noncompensable rating and explains that the 40 percent rating assigned for the muscle injury encompasses the prior 10 percent rating for the knee, which is not entitled to a separate evaluation due to pyramiding.  While the Veteran has not disagreed with the 40 percent rating assigned here under Diagnostic Code 5314 for muscle injuries, the Board finds that the matters of whether a higher-than-40-percent/separate compensable rating is warranted for the joint disability and whether a compensable rating for the scar is warranted remain on appeal.  The left knee issues have, therefore, been recharacterized as listed in the case caption, above, as (1) entitlement to a higher rating or a separate compensable rating for the knee, status post tendon repair, with degenerative arthritis and tendonitis, which is currently encompassed in the Veteran's 40 percent rating for a left quadriceps muscle injury and (2) entitlement to an initial compensable evaluation for a left knee scar.

While these matters were on remand, in June 2017, the Veteran withdrew the claim of entitlement to a TDIU.  This issue was removed from the Board's docket by the RO and was not recertified to the Board.  As such, it is no longer within the Board's jurisdiction.

The Veteran testified before the undersigned Acting Veterans Law Judge at an August 2012 videoconference hearing.  The transcript of this hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In June 2013, the Board remanded the matter of whether the Veteran is entitled to an initial compensable rating for status post parathyroid gland removal with residual scar.  The Board's remand directives included a requirement for a VA skin examination.  The Board specified that "unretouched color photographs should be performed in connection with this examination."  The October 2016 VA skin examination report shows, "Photographs not indicated."  Thus, a remand is warranted to obtain a new examination and obtain the requested photographs.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to ensure compliance).

Further, the Board's June 2013 remand included a directive for the issuance of a Supplemental Statement of the Case (SSOC) for claims not fully granted on remand.  However, neither the issue of whether the Veteran is entitled to an initial compensable rating for status post parathyroid gland removal with residual scar nor the issue of entitlement to an initial rating for a left knee scar was readjudicated following the association of the VA examination report with the record by the RO. Unfortunately, the SSOC only addressed the status post lymph node scar (which is a separate disability for which the Veteran is service connected)- not the post parathyroid gland removal scar remanded by the Board.  Moreover, the fact that the RO issued a rating decision addressing the scar evaluation in May 2017 does not abrogate the need for the issuance of a SSOC on the matter as directed by the June 2013 remand because it is not considered a full grant of the benefits sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (An appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulation, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed).  Thus, a remand is needed for issuance of a SSOC to put this appeal in the correct procedural posture and to accord full due process.

Finally, with respect to the rating to be assigned for the knee joint, the Board determines that the Veteran should be afforded an adequate VA examination of the knees that evaluates range of motion based on active and passive motion, in weight-bearing and nonweight-bearing.  According to 38 C.F.R. § 4.59, "[w]ith any form of arthritis, painful motion is an important factor of disability," and it is noted that this regulation is not just limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The last sentence of 38 C.F.R. § 4.59 indicates that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2017).  In Correia v. McDonald, the Court determined that testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  28 Vet. App. at 168-70.

Here, the existing examination reports are inadequate to adjudicate the Veteran's left knee based upon limitation of motion.  Even though the examiner acknowledged the presence of "pain with weight bearing" for the left knee during the October 2016 VA examination, the report failed to indicate whether the range of motion tests were performed using active and passive motion or were performed under weight-bearing and nonweight-bearing conditions; nor does the report contain any indication that such testing could not or should not be performed or was somehow inappropriate in this case.  See Correia, 28 Vet. App. at 168-70.  Accordingly, a remand is necessary so that the Veteran can be "tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint" as required by 38 C.F.R. § 4.59.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a new VA skin examination and obtain unretouched color photographs of his status post parathyroid gland removal scar.  See June 2013 Board Remand, directive number 2.

2.  Schedule the Veteran for a new VA examination of the left knee.  The claims file [i.e. any relevant records contained in the Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner.  After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should fully describe any and all functional deficits associated with the service-connected status post left knee tendon repair with degenerative arthritis and tendonitis.

(a) The examiner should record the range of motion observed on clinical evaluation, in terms of degrees.  In so doing, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, if possible, with the range of the opposite undamaged joint.  Alternatively, the examiner must provide an explanation as to why it is not possible to do so;

(b) If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins; and

(c) Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically) if feasible.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of (1) entitlement to a higher rating or an additional, separate compensable rating for status post left knee tendon repair with degenerative arthritis and tendonitis (previously adjudicated as entitlement to an initial rating in excess of 10 percent for residuals, status post left knee tendon repair with residual scar and which now is currently encompassed in the Veteran's single, 40 percent rating for a left quadriceps muscle injury under Diagnostic Code 5024-5314); (2) entitlement to an initial compensable rating for a left knee scar; and (3) entitlement to an initial compensable rating for status post parathyroid gland removal with residual scar.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




